                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JERRY WALKER, #208 534,                 )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:17-CV-202-WKW
                                        )                [WO]
SGT. DANIEL GAY, ROBERT                 )
HARRIS, NURSE FLORENCE, and             )
HENVER SMITH,                           )
                                        )
             Defendants.                )

                                    ORDER

      On August 21, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 27.) Upon an independent review of

the record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and that this action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 10th day of September, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
